Citation Nr: 0628477	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a July 1992 rating decision which assigned a 10 
percent disability rating for the veteran's service-connected 
tinnitus contained clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1977 to August 1977 and from January 1987 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history

The veteran was initially granted service connection for 
tinnitus in a July 1992 rating decision.  A 10 percent 
disability rating was assigned.

The veteran's representative submitted a letter to the RO in 
January 2003, specifically arguing that a separate 10 percent 
evaluation was warranted for each ear, and requesting that a 
"corrected rating decision" be issued.  The RO interpreted 
the representative's submission as an allegation of CUE in 
the July 1992 rating decision in that it failed to award 
separate 10 percent evaluations for tinnitus in each ear.  
The February 2003 rating decision determined that the July 
1992 rating decision did not contain CUE and that a maximum 
10 percent rating was properly assigned.  The veteran duly 
perfected an appeal.

The tinnitus stay

Although presented within the context of a CUE claim, this 
case primarily involves the matter of an increased rating for 
service-connected tinnitus, and particularly involves the 
propriety of the RO's failure to assign a rating in excess of 
10 percent for that disability.  As will be described below, 
this issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code 6260 for that 
disability.  

2.  The RO's July 1992 rating decision was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect, particularly those which allow a 
maximum disability rating of 10 percent, and no higher, for 
tinnitus.


CONCLUSION OF LAW

The July 1992 rating decision did not contain CUE, as there 
is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.87, 
Diagnostic Code 6260 (2002); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking an increased rating for his 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling.  He and his representative essentially 
contend that the July 1992 rating decision contained CUE in 
that it failed to assign separate 10 percent ratings for 
tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The VCAA is accordingly 
generally applicable to this case.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The veteran's claim is that the RO committed CUE in 
connection with the July 1992 rating decision which failed to 
assign separate 10 percent ratings for tinnitus in each ear.  
Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  In concluding that the VCAA is not 
applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See generally 
38 C.F.R. § 20.1411(c) and (d) (2005).

The Board observes in this connection that, in general, a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
evidence already contained in the claims folder, namely that 
of record in July 1992.  A remand to the RO for VCAA notice 
compliance action will serve no purpose in this case.

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under circumstances similar to those at 
issue here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

Based on the Court's precedential decision in Livesay and 
VAOPGCPREC 2-2004, the Board concludes that the veteran's CUE 
claim is not subject to the provisions of the VCAA.

The Board also hastens to add that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
on this matter.  A hearing before the Board has not been 
requested.  
Pertinent Law and Regulations

CUE

The law and regulations state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, the determination will become final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question."  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Law and regulations in effect at the time of the July 1992 
rating decision

(i.)  Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

(ii.)  Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  Because 
the veteran filed his service connection claim for tinnitus 
in June 1992, and because the rating decision which granted 
service connection and assigned a 10 percent rating was 
issued in July 1992, only this version of Diagnostic Code 
6260 is applicable in the instant case.  

Analysis

The veteran and his representative essentially maintain that 
the RO made an error of law in assigning a single 10 percent 
disability rating for tinnitus.  They specifically argue that 
Diagnostic Code 6260 (as in effect in July 1992) and the 
provisions of 38 C.F.R. § 4.25(b) allow for the assignment of 
separate 10 percent ratings for tinnitus in each ear.  
Because the RO failed to assign separate ratings, they argue 
that the July 1992 rating decision contained CUE.  The 
outcome of recent litigation surrounding the matter of an 
increased rating for tinnitus, however, leads the Board to 
conclude that the July 1992 rating decision did not contain 
CUE and represented the proper application of the law as in 
effect at that time.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The veteran's CUE contentions essentially mirror 
the Court's holding.  The Federal Circuit, however, recently 
reversed the Court's holding in Smith, concluding that the 
Court erred in not deferring to the VA's interpretation of 
Diagnostic Code 6260, which is that a veteran is entitled 
only to a single disability rating for tinnitus, regardless 
whether the tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  

The July 1992 rating decision assigned a 10 percent 
disability rating for tinnitus.  Because the Federal Circuit 
in Smith determined that such is the maximum available rating 
available for tinnitus under Diagnostic Code 6260 as it 
existed in July 1992, the July 1992 rating decision reflected 
the proper interpretation of the rating schedule - namely, 
that separate ratings are not available for tinnitus in each 
ear.  Because the July 1992 rating decision did not contain 
an error of law, it was not the product of CUE.  

Additional comment

Although this case was developed as a CUE claim, there is 
some question as to whether the veteran and his 
representative actually intended to file a CUE claim.  
In any event, the outcome would still be the same under the 
less stringent standard of review found in 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2005).




ORDER

The claim of CUE in a July 1992 rating decision is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


